Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 10, 2020

                                    No. 04-19-00458-CV

                                Frederick Stanton DUNCAN,
                                          Appellant

                                              v.

                                  Shanna Nicole DUNCAN,
                                         Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-18794
                       Honorable David A. Canales, Judge Presiding


                                       ORDER
       Appellant’s brief was due on February 14, 2020. See TEX. R. APP. P. 38.6(a). On
February 24, 2020, we notified Appellant that the brief was late and advised Appellant to
respond in writing by March 5, 2020. To date, Appellant has not filed the brief or a motion for
extension of time to file the brief.
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of prosecution. See TEX. R. APP.
P. 38.8(a), 42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San
Antonio 1998, no pet.). Appellant’s written response must include a reasonable explanation for
Appellant’s failure to timely file the brief. See TEX. R. APP. P. 38.8(a).
       If Appellant fails to show cause as ordered, this appeal will be dismissed without
further notice. See id. R. 42.3(b), (c); Elizondo, 975 S.W.2d at 63.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of March, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court